524 F.2d 1154
Lester J. GENDRON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 74-2628.
United States Court of Appeals,Ninth Circuit.
Oct. 22, 1975.

Appeal from the United States District Court for the Eastern District of California; M. D. Crocker, Judge.


1
Lester J. Gendron (in pro per.)  Gendron & Gendron, Madera, Cal.  (argued), for plaintiff-appellant.


2
Lawrence Shearer, Atty.  (argued), Dept. of Justice, Washington, D. C., for defendant-appellee.

OPINION

3
Before BARNES and KENNEDY, Circuit Judges, and CARR, District Judge.*

PER CURIAM:

4
Plaintiff sues the government to quiet title to certain property claimed by him, which has been administered by the United States as National Forest Land for over 70 years.


5
We affirm the summary judgment of dismissal with prejudice entered under Rules 12(c) and 56 of the Federal Rules of Civil Procedure, by the District Court.


6
We adopt as our opinion the excellent opinion of the District Court entitled Gendron v. United States of America, entered May 28, 1974, as it appears in 402 F.Supp. 72.


7
Affirmed.



*
 The Honorable Charles H. Carr, Senior Judge of the Central District of California, sitting by designation